Citation Nr: 1544775	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  09-15 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a left leg disability.

3.  Entitlement to service connection for a skin disability, to include dermatitis, claimed as due to herbicide exposure.

4.  Entitlement to service connection for a low back disability.  

5.  Entitlement to service connection for a bilateral eye disability, to include glaucoma, claimed as directly due to service and/or due to herbicide exposure.

6.  Entitlement to service connection for a disability involving the intestines and stomach, including gastroesophageal reflux disease (GERD), ulcerative colitis and constipation, to include as secondary to medications taken to treat the claimed low back and left knee disabilities.  

7.  Entitlement to service connection for a bilateral knee disability.

8.  Entitlement to service connection for an acquired psychiatric disability, claimed as a nervous condition.  

9.  Entitlement to service connection for a prostate disability, claimed as due to herbicide exposure.

10.  Entitlement to an initial disability rating in excess of 10 percent for service-connected ischemic heart disease.

11.  Entitlement to an effective date earlier than July 16, 2014, for the grant of service connection for ischemic heart disease.  


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from February 1969 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2008, May 2009, September 2012, and January 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) above.

In September 2008, the RO denied service connection for tinnitus, a left leg disability, dermatitis, a low back disability, a stomach disability, a bilateral eye disability including glaucoma, GERD, and intestinal problems including ulcerative colitis and constipation.  The Veteran disagreed with the denial of these claims in October 2008 and subsequently perfected an appeal as to these issues in May 2009.  

In May 2009, the RO issued another rating decision which denied service connection for intestinal problems, including ulcerative colitis, constipation, and GERD, as secondary to the low back disability.  The Veteran disagreed with the denial of these claims in June 2009 and subsequently perfected an appeal as to these issues in January 2010.  

In September 2012, the RO denied service connection for a bilateral knee disability, a nervous condition, a heart disability, and a prostate disability.  The Veteran disagreed with the denial of these claims in September 2012 and subsequently perfected an appeal as to these issues in May 2013.  

In January 2015, the RO granted service connection for ischemic heart disease (which was considered a full grant of the benefit sought with respect to his claim of service connection for a heart disability) and assigned an initial 10 percent rating, effective July 16, 2014.  In February 2015, the Veteran disagreed with the initial rating and effective date assigned to his service-connected ischemic heart disease disability.  

On the substantive appeal submitted via VA Form 9 in May 2013, the Veteran checked the box indicating that he did not want a Board hearing, but included a hand-written statement requesting that a hearing be scheduled as soon as possible.  The Veteran was scheduled a Board hearing in November 2014 and notice of the hearing was sent to his address of record.  However, in November 2014, the Veteran submitted a statement requesting that his hearing be cancelled.  Therefore, the Veteran's request for a hearing is considered withdrawn.  

Relevant to the Veteran's claim of entitlement to service connection for a disability involving the intestines and stomach, the Board notes that the Veteran filed separate claims seeking service connection for a stomach disability, intestinal problems, and GERD.  However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  In light of Clemons, the varying gastrointestinal diagnoses of record, including GERD, gastritis, ulcerative colitis, and constipation, and the Veteran's assertion that his GERD and intestinal problems may be secondary to medications taken to treat his low back and left knee disabilities (see October 2008 notice of disagreement), the Board has combined the Veteran's claims and recharacterized the issue on appeal as entitlement to service connection for a disability involving the intestines and stomach, including GERD, ulcerative colitis and constipation, as reflected on the first page of this decision.  

Similarly, in light of Clemons, the Board has recharacterized the Veteran's claims of service connection for a skin disability and nervous disorder to more broadly encompass all possible skin disabilities and acquired psychiatric disorders.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

For reasons explained below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.  


REMAND

Although the Board regrets the additional delay, the Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

At the outset, the Board again notes that, in a January 2015 rating decision, the AOJ granted service connection for ischemic heart disease and assigned an initial 10 percent rating, effective July 16, 2014.  In February 2015, the Veteran disagreed with the initial rating and effective date assigned to his service-connected ischemic heart disease disability.  

Because the Veteran has submitted a statement expressing disagreement as to the initial rating and effective date assigned to his, now, service-connected ischemic heart disease, which was submitted within one year of the January 2015 decision, his statement is considered a timely notice of disagreement (NOD) as to the initial rating and effective date assigned to that disability.  See 38 C.F.R. §§ 20.201, 20.302. 

To date, however, the AOJ has not issued a statement of the case (SOC) addressing the Veteran's increased rating or earlier effective date claim.  As such, the Board has no jurisdiction over those issues and the claims must be remanded for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  However, these issues will be returned to the Board after issuance of the SOC only if the Veteran files a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

With respect to the other issues remaining on appeal, the Veteran has claimed that his tinnitus, current left leg, dermatitis, low back, intestinal/stomach, bilateral eye/glaucoma, bilateral knee, psychiatric, and prostate disabilities were incurred during and coincidental to his combat service in Vietnam.  See February 2008 VA Form 21-528, Veterans Application for Compensation or Pension; October 2008 NOD.  

Despite the Veteran's report of combat service in Vietnam, the evidence currently associated with the record does not conclusively establish that he had any combat service, including in the Republic of Vietnam.  In this regard, the Board notes that the Veteran's DD Form 214 reflects that he served overseas in the USARPAC, was awarded the Vietnam Service and Campaign Medals, and had education and training in Infantry at Fort Jackson; however, this information does not definitively denote in-country Vietnam service or participation in combat during service.  With respect to combat service, the Board notes that his military occupational specialties are listed as an "SB Oper" and wireman, which are not indicative of participation in combat.  

Nevertheless, the Board finds probative that the Veteran has consistently reported being involved in combat during his tour of duty in Vietnam and he has also asserted that some of his claimed disabilities were incurred as a result of in-service herbicide exposure.  In this regard, the Board notes that his service personnel records (SPRs) are not associated with the record and there is no indication that VA has attempted to obtain his SPRs, which may contain evidence that he, in fact, engaged in combat during service and had in-country Vietnam service.  If corroborated, this evidence would the application of the provisions of 38 U.S.C.A. § 1154(b) (regarding evidence of the incurrence of a disease or injury in service) to the Veteran's claims, as well as the provisions of 38 C.F.R. §§ 3.307, 3.309 regarding the presumption of service connection for certain diseases due to herbicide exposure.  

Given the foregoing, the Board finds a remand is necessary in order for VA to obtain the Veteran's service personnel records, as they may contain information relevant to the claims remaining on appeal.  

Additionally, the Board finds there may be other relevant, outstanding evidence in this case.  

The evidentiary record contains a file memorandum, dated March 2010, which reflects that a request was made to create a temporary folder and also appears to request that the Veteran's service medical records be associated therewith.  It is not clear if a temporary folder was created but, given that any such temporary folder may contain evidence and information relevant to the claims on appeal, including any outstanding service treatment records, the Board finds that, while this appeal is on remand, the AOJ should obtain any temporary folder pertaining to the Veteran and associate it with the claims file.  

As a final matter, review of the record shows that, in December 2013, RO personnel requested that a memorandum of unavailability be prepared regarding VA outpatient treatment records dated from 1971 to 1981.  In this regard, the Veteran has reported receiving treatment at the VA Medical Center (VAMC) in San Juan, Puerto Rico from 1971 to the present and the evidentiary record only contains VA records dated from 1982 to 2015.  In this regard, VA treatment records dated from 1971 to 1981 may contain evidence regarding continuity of related symptomatology since service, which would be relevant to each claim on appeal.  However, a memorandum of unavailability (or any other formal finding) regarding VA treatment records dated from 1971 to 1981 is not associated with the record; nor is there any indication these records are not available.  

Because VA is on notice that there are outstanding federal records that may contain evidence pertinent to the Veteran's claims, the AOJ must attempt to obtain such records on remand or, if unsuccessful, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken, in accordance with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a statement of the case addressing the issues of entitlement an initial disability rating in excess of 10 percent for service-connected ischemic heart disease and entitlement to an effective date earlier than July 16, 2014, for the grant of service connection for ischemic heart disease, based on consideration of all evidence of record.  See 38 C.F.R. §§ 19.29, 19.30; see also Manlincon, 12 Vet. App. at 240.  Further advise the Veteran that a substantive appeal has not been received concerning these issues, and of the requirements for submitting an adequate and substantive appeal, as provided in 38 C.F.R. § 20.200 , 20.202, and 20.302(b).

2. Obtain any temporary file pertaining to the Veteran and associate it with the record.  All requests for the temporary file and responses thereto must be documented in the claims file.

3. Obtain any outstanding VA treatment records from the San Juan VAMC dated from 1971 to 1981 and associate them with the record.  If any records are unavailable, the AOJ should follow the provision in 38 C.F.R. § 3.159(e) regarding Federal records, to include issuance of a formal finding of unavailability and appropriate notice to the Veteran.

4. Contact the National Personnel Records Center and/or any other appropriate records repository and request the Veteran's service personnel records.  If a negative response is received, issue a formal finding of unavailability and notify the Veteran accordingly.

5. Thereafter, the AOJ should review the record and make a determination as to whether the Veteran was engaged in combat and/or had in-country Vietnam service.  

6. If the Veteran is found to have engaged in combat or had in-country Vietnam service, or any new evidence establishes that his claimed disabilities were incurred during service, the AOJ should determine if the Veteran should be scheduled for an appropriate VA examination(s) to determine whether it is at least as likely as not (i.e., probability of 50 percent) that his claimed left leg, skin/dermatitis, low back, intestines/stomach, bilateral eye/glaucoma, bilateral knee, psychiatric, and prostate disabilities (for which there is evidence of a current disability), were incurred in or otherwise related to his military service.  

7. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




